Title: Virginia Delegates to Joseph Reed, 13 July 1781
From: Virginia Delegates
To: Reed, Joseph



Philadelphia July 13th. 1781
The Underwritten Delegates from the State of Virginia have the honor to acknowledge the receipt of your Excellency’s letters of the 10th. & 12th instant, and to express their entire satisfaction at the readiness shewn by the Supreme Executive Council to arrest & punish the attempt made on the rights and dignity of the State they represent in the presumptuous siezure of its property. They will take the earliest opportunity of communicating the whole transaction to their constituents, and have no doubt that it will be equally satisfactory to them, and that they will embrace with pleasure every occasion of manifesting a correspondent attention & respect to the State over which Your Excellency presides.
As this is the first instance known to us in which it has been necessary to assert the sacredness of the property of a Confederate State it is the wish of the Underwritten that the offending parties should have the full benefit of this mitigating circumstance, and that no further notice should be taken of their misconduct than the Supreme Executive Council may judge necessary for the purpose of example.
Jos: JonesJames MadisonTheok: Bland
 